                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


THE SANITARY BOARD OF THE CITY
OF CHARLESTON, WEST VIRGINIA,
a municipal utility,

              Plaintiff,

v.                                  Civil Action No. 2:18-cv-01100

COLONIAL SURETY COMPANY, a
Pennsylvania corporation; and
PARTNERRE INSURANCE COMPANY OF
NEW YORK, a New York corporation,

              Defendants.

and

COLONIAL SURETY COMPANY, a
Pennsylvania Corporation,

              Third-Party Plaintiff,

v.

TRI-STATE PIPELINE, INC., an Ohio
corporation; and ERIC D. TAYLOR,

              Third-Party Defendants and
              Fourth-Party Plaintiffs,

v.

BURGESS & NIPLE, INC., an Ohio
corporation,

              Fourth-Party Defendant.
                      MEMORANDUM OPINION AND ORDER


          Pending is a motion to dismiss, filed October 11, 2018

by The Sanitary Board of the City of Charleston, West Virginia

(“the Sanitary Board” or “Owner”), seeking to dismiss the

crossclaim complaint filed by third-party defendant and fourth-

party plaintiff Tri-State Pipeline, Inc. (“Tri-State,”

“Contractor,” or “Bidder”).1


                 I.    Facts and Procedural Background


          This case arises from a project to improve the sewer

systems of Charleston, West Virginia.     Specifically, according

to the crossclaim complaint, “[o]n or about July 26, 2016, the

[Sanitary Board] accepted bids for Contracts 15-1 ‘Porters

Branch & Spring Branch Sanitary Sewer Improvement’ and 15-2

‘Callie Road & Anderson Heights Road Sanitary Sewer

Improvements’.   These contracts involved gravity sewer line

replacement, manhole installation, house service connections,

restoration of pavement and other related work.”     Crossclaim ¶

2.   As part of the bidding process, the Sanitary Board “provided



1 Also pending is a motion to dismiss Tri-State’s fourth-party
complaint, filed October 22, 2018 by fourth-party defendant
Burgess & Niple. Because the motions seek to dismiss two
separate complaints, the court addresses them in separate
orders.
                                2
prospective bidders with the project design prepared by [Project

Engineer Burgess & Niple, Inc., (“Burgess & Niple” or

“Engineer”),] including plans, specifications, bid documents,

and other contract documents, also prepared by [Burgess & Niple]

for the [Sanitary Board].”     Id. ¶ 4.   According to Tri-State,

“[t]hese bidding documents were intended to provide a ‘road map’

for prospective bidders to allow reasonable anticipation of the

conditions in the work area and to allow them to prepare

accurate bids for the work.”     Id.


          Tri-State submitted a bid, “[i]n specific reliance

upon the information provided by [the Sanitary Board.]”        Id. ¶

5.   The Sanitary Board accepted Tri-State’s bid and on September

22, 2016, the parties entered into an agreement for the

completion of both projects for a contract price of

$9,876,186.44.   Id. ¶ 6, see also The Agreement, Motion to

Dismiss, ECF # 28 Ex. C.     The contract had a start date of on or

about October 10, 2016, and provided that substantial completion

should be achieved in 330 calendar days, with final completion

30 days thereafter.   Id. ¶ 8.   Burgess & Niple acted as the

project engineer as well as the Sanitary Board’s onsite

representative during the construction project.     Id. ¶ 7.




                                  3
         Tri-State immediately suffered delays in its

performance, allegedly “as a direct result of the [Sanitary

Board]’s failure to timely and adequately perform its

obligations under its contract, including, but not limited to, a

failure to adequately and timely approve submittals, failure to

make timely payment for materials and work provided, [and]

failure to address and provide compensation for changed work and

for extra work resulting from unforeseen or changed site

conditions[.]”   Id. ¶ 9.   Specifically, Tri-State alleges in

paragraph 10 that the Sanitary Board breached its obligations

under the contract by:

    a. failing to provide accurate and adequate plans,
    specifications and contract documents adequate to
    perform the contract work;

    b. interfering with, altering and controlling Tri-
    State’s planned means, methods, techniques, sequences
    and procedures of construction;

    c. issuing unjustified stop work orders without
    adequate cause and without compensating Tri-State for
    resulting delays and costs;

    d. requiring Tri-State to comply with the direction of
    the City Engineer of the City of Charleston in
    contravention of the specifications included in the
    contract documents without compensating Tri-State for
    resulting delays and costs;

    e. failing to timely and adequately review and approve
    Tri-State’s requests for additional compensation and
    time resulting from the [Sanitary Board]’s delays and
    changes in the work;


                                 4
    f. failing to compensate Tri-State for delays and
    expenses resulting from the Owner’s failure to provide
    proper easements;

    g. failing to compensate Tri-State for extra work
    resulting from changed site conditions;

    h. failing to compensate Tri-State for delays, extra
    work and added expense resulting from unmarked and
    mismarked existing underground utilities;

    i. failing to compensate Tri-State for delays and
    extra work resulting from owner caused changes in its
    manner and method of performance;

    j. failing to compensate Tri-State for delays, extra
    work and added expense resulting from faulty or
    leaking existing underground utilities; and

    k. failing to compensate Tri-State for delays and
    extra costs associated with interference by other
    contractors operating in its work area.

Id. ¶ 10.   Tri-State alleges that it suffered “at least 57

instances of changed work, delays, unforeseen or changed site

conditions[,]” for each of which it submitted claims to the

Sanitary Board that were denied.       Id. ¶ 11.   For such claims,

section 10.05 of the contract’s general conditions requires that

all claims be referred to the engineer, Burgess & Niple, for

decision, and that written notice be delivered “by the claimant

to Engineer and the other party to the Contract promptly (but in

no event later than 30 days) after the start of the event giving

rise thereto.”   General Conditions, ECF # 28, Ex. A at 7-8.




                                   5
         Tri-State alleges that “the [Sanitary Board] had

adequate and timely notice [as to each claim Tri-State

submitted] as the [Sanitary Board]’s own actions were the direct

cause of the delay and/or extra work, the [Sanitary Board] had

actual notice of the events giving rise to the claim through its

on-site representatives who were on site daily during the course

of Tri-State’s work and who kept a daily record of events

occurring on the Project, and through written and oral

communications with Tri-State and the [Sanitary Board]’s project

representatives.”   Crossclaim ¶ 12.   Tri-State further alleges

that the Sanitary Board, “[t]hrough its conduct during the

course of Tri-State’s work, including orally directing work

different from that specified in the contract documents without

utilizing the formal change order process set forth in the

contract documents, . . . waived its right to rely on the formal

written notice and claims provisions in the contract[.]”     Id. ¶

13.


         Eventually, according to Tri-State, “[d]espite Tri-

State’s diligent performance of its obligations under its

contract with the [Sanitary Board] in the face of delays, extra

work and added costs directly resulting from the acts or

inactions of the [Sanitary Board] and unforeseen or changed site


                                6
conditions, the [Sanitary Board] wrongfully terminated its

contract with Tri-State without adequate cause.”       Id. ¶ 16.


           Tri-State alleges that “[a]s a direct, proximate and

foreseeable result of the [Sanitary Board]’s material breaches

of its contract and its wrongful termination, Tri-State has

suffered a substantial financial loss, including the cost of

performing additional work directed by the [Sanitary Board],

extra costs resulting from delays and lost productivity,

extended overhead costs and lost profits.”       Id. ¶ 17, see also ¶

14.


           Following these events, the Sanitary Board commenced

this action on June 29, 2018 against Colonial Surety Company,

the surety on the project, and PartnerRe Insurance Company of

New York, the re-insurer surety on the project, invoking the

court’s diversity jurisdiction.       See Original Complaint, ECF #

1.    Thereafter, on August 28, 2018, defendants Colonial Surety

Company and PartnerRe Insurance Company of New York filed an

answer to the complaint, accompanied by a third-party complaint

by Colonial Surety Company against third-party defendants Tri-

State and Eric D. Taylor, Tri-State’s president.       See Answer and

Third-Party Complaint, ECF # 16.      Then, on September 20, 2018,

the third-party defendants filed an answer to the third-party

                                  7
complaint, along with the instant crossclaim2 by Tri-State

against the plaintiff and the fourth-party complaint by Tri-

State against Burgess & Niple, Inc.     See Answer, Crossclaim and

Fourth-Party Complaint, ECF # 22.


            Tri-State brings its claim for breach of contract,

seeking judgment against the Sanitary Board in the amount of

$5,000,000.00, “or such other amount as will fully and fairly

compensate it for the Cross-Claim Defendant’s breach of its

contract with Cross-Claimant, together with all other relief as

may be necessary to do justice in this matter.”     Id., WHEREFORE

clause.


            On October 11, 2018, the Sanitary Board filed its

motion to dismiss Tri-State’s claim against it under Rule

12(b)(6).    ECF # 28.   Tri-State filed a response on October 25,




2 Under Rule 14, a third-party defendant “may . . . assert
against the plaintiff any claim arising out of the transaction
or occurrence that is the subject matter of the plaintiff's
claim against the third-party plaintiff.” Fed. R. Civ. P.
14(a)(2)(D). Although the Sanitary Board is not a co-party with
Tri-State, and Tri-State’s claim against it is thus not
technically a “crossclaim,” see Rule 13(g), the court
nonetheless uses the term as the parties do. The parties do not
dispute that Tri-State properly asserted its claim and that it
arises out of the same transaction or occurrence that is the
subject matter of the Sanitary Board’s claim against Colonial
Surety Company.
                                8
2018, ECF # 32, to which the Sanitary Board replied on November

1, 2018, ECF # 36.

                II.   Motion to Dismiss Standard

             Federal Rule of Civil Procedure 8(a)(2) requires that

a pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”    Rule 12(b)(6)

correspondingly provides that a pleading may be dismissed when

there is a “failure to state a claim upon which relief can be

granted.”


            To survive a motion to dismiss, a pleading must recite

“enough facts to state a claim to relief that is plausible on

its face.”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Monroe v. City of Charlottesville, 579 F.3d

380, 386 (4th Cir. 2009) (quoting Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008)).   In other words, the “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”    Twombly, 550 U.S. at 555 (citation

omitted).


            “In resolving a motion pursuant to Rule 12(b)(6)[,] a

district court cannot consider matters outside the pleadings

without converting the motion into one for summary judgment.”


                                  9
Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013)

(citing Fed. R. Civ. P. 12(d)).    “A court may, however, consider

a ‘written instrument’ attached as an exhibit to a pleading, ‘as

well as [documents] attached to the motion to dismiss, so long

as they are integral to the complaint and authentic.’”     Id.

(alteration in original) (internal citation omitted) (quoting

Fed. R. Civ. P. 10(c) and Phillips v. Pitt Cty. Mem’l Hosp., 572

F.3d 176, 180 (4th Cir. 2009)).


         A district court’s evaluation of a motion to dismiss

is underlain by two principles.    First, the court “must accept

as true all of the factual allegations contained in the

[pleading].”   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing

Twombly, 550 U.S. at 555-56).     Such factual allegations should

be distinguished from “mere conclusory statements,” which are

not to be regarded as true.   Iqbal, 556 U.S. at 678 (“[T]he

tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal

conclusions.”).   Second, the court must “draw[] all reasonable

factual inferences . . . in the [nonmovant’s] favor.”     Edwards

v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).




                                  10
                           III. Discussion

            To state a breach of contract claim, a plaintiff must

allege: 1) the existence of a valid contract; 2) that plaintiff

has performed under that contract; 3) that defendant breached or

violated its duties under that contract, and 4) that plaintiff

was injured as a result.     Executive Risk Indem., Inc. v.

Charleston Area Medical Center, Inc., 681 F.Supp.2d 694, 721

(S.D.W.Va. 2009).    The parties do not dispute the existence of a

valid contract.

            Under West Virginia law, which is controlling here,

“the function of a court is to ascertain the intent of the

parties as expressed in the language used by them” in their

contract.   Zimmerer v. Romano, 223 W.Va. 769, 679 S.E.2d 601,

610 (2009) (per curiam) (quoting Davis v. Hardman, 148 W.Va. 82,

133 S.E.2d 77, 81 (1963)).    Generally, “[a] valid written

instrument which expresses the intent of the parties in plain

and unambiguous language . . . will be applied and enforced

according to such intent.”    Arnold v. Palmer, 224 W.Va. 495, 686

S.E.2d 725, 733 (2009) (brackets in original) (citations

omitted).




                                  11
         The contract documents at issue here consist of the

“Agreement,” ECF # 28 Ex. C, signed by both parties, as well as

documents incorporated in the Agreement, including pertinently

the “General Conditions,” ECF # 28 Ex. A, the “Instructions to

Bidders,” ECF # 28 Ex. B, and the “Supplementary Conditions,”

ECF # 28 Ex. D.    The court considers each of these documents in

its analysis inasmuch as they are integral to the crossclaim and

the parties do not dispute their authenticity.    See Phillips,

572 F.3d at 180.

         In its motion, the Sanitary Board first argues that it

lacks any duty under the contract with respect to Tri-State’s

alleged damages.    Specifically, the Sanitary Board claims that

it did not breach the contract as to the allegations pertaining

to its provision of plans and specifications for the project or

for problems arising from existing underground facilities --

crossclaim paragraphs 10(a), 10(h), and 10(j) -- because Tri-

State either waived or assumed the liability for the damages

related to those claims.

         Paragraph 10(a) and any similar allegation in the

complaint pertains to the Sanitary Board’s failure “to provide

accurate and adequate plans, specifications and contract

documents adequate to perform the contract work[.]”    In essence,

                                 12
Tri-State contends that the Sanitary Board, in providing the

documents prepared by Burgess & Niple, created an implied

warranty that the documents were accurate and adequate to

complete the project.     Indeed, Tri-State alleges that the

provided documents were meant to serve as a “road map,” that

would “allow reasonable anticipation of the conditions in the

work area and to allow [the bidders] to prepare accurate bids

for the work.”     Crossclaim ¶ 4.

         The Sanitary Board, on the other hand, contends that

Tri-State waived this implied warranty, or otherwise assumed the

risk that the provided documents would be inaccurate.

         Tri-State relies on United States v. Spearin, 248 U.S.

132 (1918) in asserting that the contract contained an implied

warranty under which the Sanitary Board had a duty to provide

accurate and adequate documents.          The Court in Spearin held: “if

the contractor is bound to build according to plans and

specifications prepared by the owner, the contractor will not be

responsible for the consequences of defects in the plans and

specifications.”     Id. at 136.     Although Spearin was based on

state law and the West Virginia Supreme Court of Appeals has

never cited it, see Federal Group, Inc. v. Callas Contractors,

Inc., No. 3:08-CV-156, 2009 WL 10690430, at *4 (N.D.W. Va. Aug.

                                     13
31, 2009) (discussing the applicability of Spearin in West

Virginia), it nonetheless makes practical sense that when a

party to a contract provides documents upon which another party

is to rely, the party providing the documents warrants that they

are accurate.   Indeed, in a somewhat similar case, the West

Virginia Supreme Court of Appeals held that such a duty existed

between the party preparing the documents itself and the

contractor, despite the absence of privity of contract:

    we expressly hold that a design professional (e.g. an
    architect or engineer) owes a duty of care to a
    contractor, who has been employed by the same project
    owner as the design professional and who has relied
    upon the design professional’s work product in
    carrying out his or her obligations to the owner,
    notwithstanding the absence of privity of contract
    between the contractor and the design professional,
    due to the special relationship that exists between
    the two.

E. Steel Constructors, Inc. v. City of Salem, 209 W. Va. 392,

401, 549 S.E.2d 266, 275 (2001).     It thus seems reasonable that

the owner, who is in privity of contract with the contractor,

would similarly be deemed to warrant that the documents upon

which the contractor is to rely, as prepared by the engineer for

the owner, are reasonably accurate and adequate.

         The Sanitary Board, however, points to several

portions of the contract documents to support its assertion that

Tri-State waived its claim as to the provided documents.

                                14
Section 4.1 of the Instructions to Bidders, which is

incorporated into the Agreement, see Agreement at 5, makes it

Tri-State’s responsibility, as a bidder, to examine and

correlate its knowledge of the site with the information

provided by the Sanitary Board:

    4.1. It is the responsibility of each BIDDER before
    submitting a Bid:

    4.1.1. To   examine thoroughly the Contract Documents
    and other   related data identified in the Bidding
    Documents   (including "technical data" referred to
    below and   appendices);
    4.1.2. To visit the Site to become familiar with and
    satisfy BIDDER as to the general, local, and Site
    conditions that may affect cost, progress,
    performance, or furnishing of the Work;
    . . .
    4.1.4. To study and carefully correlate BIDDER'S
    knowledge and observations with the Contract Documents
    and such other related data; and

    4.1.5. To promptly notify ENGINEER/ARCHITECT of all
    conflicts, errors, ambiguities, or discrepancies which
    BIDDER has discovered in or between the Contract
    Documents and such other related documents and/or Site
    conditions.

Instructions to Bidders at 3.     Indeed, section 4.2 informed the

bidders, including Tri-State, that certain testing had not been

performed for the project:




                                  15
      4.2. Explorations and tests of subsurface conditions
      at or contiguous to the Site were not performed for
      this Project.

Id.   And pursuant to section 4.5, Tri-State was made responsible

for conducting any such additional testing:

      4.5. Before submitting a Bid, each BIDDER will be
      responsible to obtain such additional or supplementary
      examinations, investigations, explorations, tests,
      studies, and data concerning conditions (surface,
      subsurface, and Underground Facilities) at or
      contiguous to the Site or otherwise, which may affect
      cost, progress, performance, or furnishing of the Work
      or which relate to any aspect of the means, methods,
      techniques, sequences, or procedures of construction
      to be employed by BIDDER and safety precautions and
      programs incident thereto or which BIDDER deems
      necessary to determine its Bid for performing and
      furnishing the Work in accordance with the time,
      price, and other terms and conditions of the Contract
      Documents.

Id. at 4.

            Additionally, in the Agreement itself, Tri-State

acknowledged that the plans and specifications provided to it

may not be complete:

      7.4. CONTRACTOR has carefully studied all reports of
      explorations and tests of subsurface conditions at or
      contiguous to the site and all drawings of physical
      conditions in or relating to existing surface or
      subsurface structures at or contiguous to the site
      (except Underground Facilities) which have been
      identified in the Supplementary Conditions as provided
      in paragraph 4.02A of the General Conditions.
      CONTRACTOR accepts the determination set forth in
      paragraph 4.02 of the Supplementary Conditions of the
      extent of the "technical data" contained in such
      reports and drawings upon which CONTRACTOR is entitled
      to rely as provided in paragraph 4.02 of the General

                                 16
    Conditions. CONTRACTOR acknowledges that such reports
    and drawings are not Contract Documents and may not be
    complete for CONTRACTOR'S purposes. . . .

Agreement at 3-4.    Also therein, Tri-State assumed the

responsibility for conducting any additional testing to ensure

the completeness of the provided documents:

    7.5. CONTRACTOR has obtained and carefully studied (or
    assumes responsibility for having done so) all such
    additional supplementary examinations, investigations,
    explorations, tests, studies, and data concerning
    conditions (surface, subsurface, and Underground
    Facilities) at or contiguous to the Site or otherwise
    which may affect cost, progress, performance, or
    furnishing of the Work or which relate to any aspect
    of the means, methods, techniques, sequences, and
    procedures of construction to be employed by
    CONTRACTOR and Safety precautions and programs
    incident thereto. CONTRACTOR does not consider that
    any additional examinations, investigations,
    explorations, tests, studies, or data are necessary
    for the performance and furnishing of the Work at the
    Contract Price, within the Contract Times, and in
    accordance with the other terms and conditions of the
    Contract Documents.

Id. at 4.

            Further, under section 4.02 of the Supplementary

Conditions, Tri-State agreed not to make any claim against the

Sanitary Board based on incompleteness of the provided

documents:

    [4.02.A.]2. Contractor may not rely upon or make any
    claim against Owner or Engineer, or any of their
    Related Entities with respect to:



                                 17
    a. The completeness of such reports [“of explorations
    and tests of subsurface conditions at or contiguous to
    the Site that Engineer has used in preparing the
    Contract Documents”] and drawings for Contractor's
    purposes, including, but not limited to, any aspects
    of the means, methods, techniques, sequences, and
    procedures of construction to be employed by
    Contractor, and safety precautions and programs
    incident thereto; or

    b. Other data, interpretations, opinions, and
    information contained in such reports or shown or
    indicated in such drawings; or

    c. Any Contractor interpretation of or conclusion
    drawn from any ‘technical data’ or any such other
    data, interpretations, opinions or information.

Supplementary Conditions at 4-5 (quotation marks omitted,

bracketed addition from id. at 4.02.A.1).   Tri-State does not

assert that it performed any additional testing to verify the

completeness of the provided documents, but rather apparently

submitted a bid in sole reliance on the provided documents.

Following commencement of the project, Tri-State allegedly

encountered inaccuracies in those documents which hindered its

performance.


         While Tri-State agreed to conduct additional and

supplementary testing to ensure the completeness of the

documents, and indeed agreed not to make any claims as to the

completeness thereof, the court finds it important to consider

the distinction between accuracy and completeness.   Additional

or supplementary testing to retrieve any information in addition
                               18
to that which is provided is a reasonable request but does not

necessarily place it within Tri-State’s responsibility to test

the accuracy of the documents themselves.   Moreover, to the

extent Tri-State was made responsible for correlating its

knowledge of the project site with that provided in the

documents and reporting any errors, such does not constitute an

assumption on Tri-State’s part of the risk that the documents

were inaccurate, but rather may reasonably be construed as a

safety measure to ensure that Tri-State had closely studied the

provided documents.   While Tri-State agreed not to bring any

claims as to the completeness of the provided documents, the

court finds, when construing all facts alleged in the crossclaim

in favor of Tri-State, as the court must at this stage, the

contract lacks sufficient language that would indemnify the

Sanitary Board in the event it provided not simply incomplete,

but inaccurate, documents.


         As for the allegations contained in 10(h) and 10(j)

regarding underground facilities and utilities, however, the

Agreement states:

    7.4. . . . CONTRACTOR acknowledges that OWNER and
    ENGINEER/ARCHITECT do not assume responsibility for
    the accuracy or completeness of information and data
    shown or indicated in the Contract Documents with
    respect to Underground Facilities at or contiguous to
    the site.

                                19
Agreement at 4 (emphasis added).     Additionally, the General

Conditions state:

    [4.04.A.]2. the cost of all of the following will be
    included in the Contract Price, and Contractor shall
    have full responsibility for:
    a. reviewing and checking all such information and
    data [regarding underground facilities];
    b. locating all Underground Facilities shown or
    indicated in the Contract Documents;
    c. coordination of the Work with the owners of such
    Underground Facilities, including Owner, during
    construction; and
    d. the safety and protection of all such Underground
    Facilities and repairing any damage thereto resulting
    from the Work.

General Conditions at 3.   Notwithstanding that apparent waiver,

the contract allowed for the amendment of the contract in the

event the information provided regarding underground facilities

was proven inaccurate:

    [4.04.B.] 1. If an Underground Facility is uncovered
    or revealed at or contiguous to the Site which was not
    shown or indicated . . . , Contractor shall, promptly
    after becoming aware thereof and before further
    disturbing conditions affected thereby or performing
    any Work in connection therewith . . . , identify the
    owner of such Underground Facility and give written
    notice to that owner and to Owner and Engineer.
    Engineer will promptly review the Underground Facility
    and determine the extent, if any, to which a change is
    required in the Contract Documents to reflect and
    document the consequences of the existence or location
    of the Underground Facility. During such time,
    Contractor shall be responsible for the safety and
    protection of such Underground Facility.

    2. If Engineer concludes that a change in the Contract
    Documents is required, a Work Change Directive or a
    Change Order will be issued to reflect and document
                                20
    such consequences. An equitable adjustment shall be
    made in the Contract Price or Contract Times, or both,
    to the extent that they are attributable to the
    existence or location of any Underground Facility that
    was not shown or indicated or not shown or indicated
    with reasonable accuracy in the Contract Documents and
    that Contractor did not know of and could not
    reasonably have been expected to be aware of or to
    have anticipated. If Owner and Contractor are unable
    to agree on entitlement to or on the amount or extent,
    if any, of any such adjustment in Contract Price or
    Contract Times, Owner or Contractor may make a Claim
    therefor as provided in Paragraph 10.05.

Id. at 3-4.   Tri-State’s allegation that the Sanitary Board

failed to compensate for the inaccuracies of the provided

information as to underground facilities could thus be

considered a breach of contract when construing all facts in

Tri-State’s favor, because the contract provided for a change in

contract price in such instances.


         Moreover, in the event Tri-State and the Sanitary

Board sought to reach an agreement on an adjustment in price or

schedule but could not do so, Tri-State was able to submit a

claim under section 10.05.   It is unclear if any of the fifty-

seven claims that Tri-State filed pertained to underground

facilities.   Drawing all reasonable inferences in Tri-State’s

favor, however, the court finds it reasonable to assume that

Tri-State filed a claim for adjustment of the contract as to the

issues encountered with underground facilities.


                                21
           The court thus turns to the Sanitary Board’s second

argument: that Tri-State failed to satisfy the conditions

precedent to bringing its fifty-seven denied claims.       In

addition to any claims brought pertaining to underground

facilities, Tri-State’s allegations regarding denied claims are

found in ¶ 10(c), (d), (e), (f), (g), (i), and (k), as well as ¶

11, as the court can best determine when construing the

crossclaim in Tri-State’s favor.     The allegations pertain to the

Sanitary Board’s failure to provide extra compensation due to

changed conditions or delays occurring during the course of the

project.


           Per the terms of the contract, which the court must

enforce, see Arnold, 224 W.Va. 495, “[t]he Contract Price may

only be changed by a Change Order.”     See General Conditions at

9.   In order to obtain such a change order, the requesting party

was required to submit, in writing, a claim to the project

engineer, Burgess & Niple, within thirty days of the event

giving rise thereto.   See id. at 7-8 (10.05).   Indeed, “[a]

decision by Engineer [was] required as a condition precedent to

any exercise by Owner or Contractor of any rights or remedies

either may otherwise have under the Contract Documents or by

Laws and Regulations in respect of such Claims.”     Id.


                                22
          Tri-State does not contend that it complied with the

formal requirements of the contract in filing claims for change

orders.   Instead, Tri-State claims that “the [Sanitary Board]

had adequate and timely notice [as to each claim] as the

[Sanitary Board]’s own actions were the direct cause of the

delay and/or extra work[;] . . . [the Sanitary Board’s] on-site

representatives . . . were on site daily during the course of

Tri-State’s work and . . . kept a daily record of events

occurring on the Project[;] and through written and oral

communications with Tri-State and the [Sanitary Board]’s project

representatives.”   Crossclaim ¶ 12.   Tri-State further alleges

that “[t]hrough its conduct during the course of Tri-State’s

work, including orally directing work different from that

specified in the contract documents without utilizing the formal

change order process set forth in the contract documents, the

[Sanitary Board] waived its right to rely on the formal written

notice and claims provisions in the contract[.]”    Id. ¶ 13.


            “‘Ordinarily, where a construction contract contains

language to the effect that its terms cannot be changed without

the written consent of the parties thereto, then such written

consent is required unless this condition is waived by the

parties by their conduct or through circumstances that justify


                                23
avoiding the requirement.’”    J.F. Allen Corp. v. Sanitary Bd. of

City of Charleston, 237 W. Va. 77, 82 (2016) (quoting Pasquale

v. Ohio Power Co., 186 W. Va. 501, Syl. Pt. 1. (1991)).     In J.F.

Allen, the West Virginia Supreme Court of Appeals found that

under a contract with pertinently identical terms, the

contractor alleged sufficient facts to show that the Sanitary

Board had waived the written notice requirement for claims.       Id.

Specifically, the court found it sufficient that “the complaint

alleged that the parties modified other provisions in the

contract pertaining to paving and restoration of homeowners’

properties through a subsequent oral agreement.”    Id.


            Here, too, the crossclaim alleges that the Sanitary

Board had orally directed work different from that in the

contract.   Crossclaim ¶ 13.   Additionally, when construed in

Tri-State’s favor, the complaint asserts that the Sanitary Board

and Burgess & Niple, its on-site representative, had the

requisite written notice because “on-site representatives who

were on site daily during the course of Tri-State’s work . . .

kept a daily record of events occurring on the Project,” and

because “Tri-State and the [Sanitary Board]’s project

representatives” shared “written and oral communications.”

Crossclaim ¶ 12.   Accordingly, one could find that Tri-State had


                                 24
in fact provided timely written notice of its claims or that the

Sanitary Board had otherwise waived the formal claims

requirements of the contract.3   Tri-State’s crossclaim thus

adequately states a plausible claim for breach of contract due

to the Sanitary Board’s alleged failure to timely address the

submitted claims and denial thereof.


          Finally, the Sanitary Board contends that Tri-State is

not entitled to relief as to the allegation found in ¶ 16, which

states: “Despite Tri-State’s diligent performance of its

obligations under its contract with the [Sanitary Board] in the

face of delays, extra work, and added costs directly resulting

from the acts or inactions of the [Sanitary Board] and

unforeseen or changed site conditions, the [Sanitary Board]

wrongfully terminated its contract with Tri-State without

adequate cause.”

          Under section 15.02 of the general conditions, the

Sanitary Board was able to terminate the contract for cause.




3 The court notes, however, that this analysis is based solely on
the facts presented in the crossclaim. In its briefing, the
Sanitary Board sets forth that the fifty-seven claims at issue
were not submitted until eighty days after the Sanitary Board’s
termination of Tri-State, a fact which would bear on this
court’s analysis herein but that may not be considered by the
court at this stage.
                                25
15.02 states that any of the following events would justify

termination for cause:

      [15.02.A.]1. Contractor’s persistent failure to
      perform the Work in accordance with the Contract
      Documents (including, but not limited to, failure to
      supply sufficient skilled workers or suitable
      materials or equipment or failure to adhere to the
      Progress Schedule established under Paragraph 2.07 as
      adjusted from time to time pursuant to Paragraph
      6.04);

      2. Contractor’s disregard of Laws or Regulations of
      any public body having jurisdiction;

      3. Contractor’s repeated disregard of the authority of
      Engineer; or

      4. Contractor’s violation in any substantial way of
      any provisions of the Contract Documents.

General Conditions at 21.   If one or more of those events

occurred, the Sanitary Board was authorized, after providing the

contractor with seven days’ written notice, to:

      [15.02.B.]1. exclude Contractor from the Site, and
      take possession of the Work and of all Contractor's
      tools, appliances, construction equipment, and
      machinery at the Site, and use the same to the full
      extent they could be used by Contractor (without
      liability to Contractor for trespass or conversion);

      2. incorporate in the Work all materials and equipment
      stored at the Site or for which Owner has paid
      Contractor but which are stored elsewhere; and

      3. complete the Work as Owner may deem expedient.

Id.   If the Sanitary Board proceeded as provided in 15.02.B,

Tri-State was not entitled to receive further payment until the

project was completed:
                                26
      [15.02.C.] Contractor shall not be entitled to receive
      any further payment until the Work is completed. If
      the unpaid balance of the Contract Price exceeds all
      claims, costs, losses, and damages . . . sustained by
      Owner arising out of or relating to completing the
      Work, such excess will be paid to Contractor. If such
      claims, costs, losses, and damages exceed such unpaid
      balance, Contractor shall pay the difference to Owner.
      Such claims, costs, losses, and damages incurred by
      Owner will be reviewed by Engineer as to their
      reasonableness and, when so approved by Engineer,
      incorporated in a Change Order. When exercising any
      rights or remedies under this Paragraph, Owner shall
      not be required to obtain the lowest price for the
      Work performed.

Id.   Alternatively, “[n]otwithstanding Paragraphs 15.02.B and

15.02.C, Contractor’s services will not be terminated if

Contractor begins within seven days of receipt of notice of

intent to terminate to correct its failure to perform and

proceeds diligently to cure such failure within no more than 30

days of receipt of said notice.”     Id. at 22 (15.02.D).


          The Sanitary Board sets forth two reasons why the

breach of contract claim for wrongful termination should be

dismissed: the events leading up to the termination justified a

termination for cause; and Tri-State is not entitled to any

payments until the project has been completed in full.      Tri-

State responds that the Sanitary Board is improperly relying on

its own wrongful termination of the contract to bar Tri-State’s

claims, which would “have the practical effect of allowing the


                                27
Sanitary Board to materially breach and refuse to perform its

contract for any reason, or for no reason, with impunity as long

as it labeled its conduct as a ‘termination for cause[.]’”

Resp. at 13.   Tri-State alleges that “the ‘termination for

cause’ was, in fact, without adequate cause and was improper and

constituted a breach on the part of the Sanitary Board[.]”    Id.


         In its crossclaim, Tri-State has set forth sufficient

facts to establish that its failure to timely perform under the

contract was due to the Sanitary Board’s own alleged breaches.

Specifically, it alleges that the Sanitary Board failed to

approve claims for each of the fifty-seven alleged instances of

“changed work, delays, unforeseen or changed site conditions[,]”

Crossclaim ¶ 11, and repeatedly orally directed work different

from or in addition to that required under the contract, id. ¶

10(b), 10(d), and 13.   One could thus determine that the

Sanitary Board’s termination of Tri-State’s participation in the

contract was wrongful and a breach of its own contractual

obligations.   Tri-State has adequately stated a claim that the

Sanitary Board breached the contract on this ground.


         Accordingly, Tri-State has sufficiently stated a claim

for breach of contract in its crossclaim, which cannot be

dismissed under Rule 12(b)(6).

                                 28
                          IV.   Conclusion

         For the foregoing reasons, it is ORDERED that the

Sanitary Board’s motion to dismiss be, and it hereby is, denied.

         The Clerk is directed to forward copies of this order

to all counsel of record and any unrepresented parties.

                                        ENTER:   May 28, 2019




                                29
